 8:17-cv-00494-JMG-CRZ Doc # 116 Filed: 07/27/21 Page 1 of 1 - Page ID # 888




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

STRECK, INC., A Nebraska Corporation;

                   Plaintiff,                                   8:17CV494

      vs.
                                                                  ORDER
STEVEN RYAN,        CAROL       RYAN,      and
BARRY UPHOFF,

                   Defendants.


      After conferring with counsel and with their agreement,

      IT IS ORDERED:

      1)    The stay of this case is lifted, but only as to the following:

            a.     The plaintiff is granted leave to file an amended complaint, such
            pleading to be filed on or before August 3, 2021.

            b.     Defendants’ response to the amended complaint shall be filed
            fourteen days after the amended complaint is filed.

            c.     Defendants’ anticipated summary judgment motion shall be filed on
            or before November 1, 2021.

      2)    Discovery remains stayed pending the outcome of the Defendants’
            summary judgment motion.

      3)    Within ten (10) days following the ruling on the summary judgment
            motion(s), counsel shall contact my chambers to discuss further
            progression deadlines for final resolution of this case.

      4)    The clerk shall set an internal case management deadline of November 1,
            2021.


      Dated this 27th day of July, 2021.

                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
